IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45493

In the Interest of: JANE DOE I,                 )
A Child Under Eighteen (18) Years of            )
Age.                                            )
IDAHO DEPARTMENT OF HEALTH                      )    2018 Unpublished Opinion No. 376
AND WELFARE,                                    )
                                                )    Filed: March 1, 2018
       Petitioner-Respondent,                   )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
JANE DOE (2017-38),                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Respondent-Appellant.                    )
                                                )

       Appeal from the Magistrate Division of the District Court of the Second Judicial
       District, State of Idaho, Latah County. Hon. Victoria Olds, Magistrate.

       Judgment terminating parental rights, affirmed.

       McCormick Law Office; Deborah L. McCormick, Moscow, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Marcy J. Spilker, Deputy Attorney
       General, Lewiston, for respondent.
                  ________________________________________________

HUSKEY, Judge
       Jane Doe appeals from the magistrate’s findings of fact and conclusions of law and order
terminating her parental rights and judgment. Doe argues the magistrate erred by holding the
impossibility defense does not apply to her case and that termination of her parental rights is not
in her best interest. The magistrate’s judgment terminating parental rights is affirmed.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of six children. In a previous case, Doe voluntarily relinquished her
parental rights to three of her children and allowed two others to be placed in guardianships
because of instability, domestic violence in the household, substance abuse while caregiving for
small children, and mental health issues. This case arose after Doe, with her youngest child in

                                                 1
tow, approached a woman near a lake and asked the woman to take the child home with her
because Doe believed the child was being electrocuted by the car.           Based on Doe’s odd
statements and behavior, the woman became concerned for both Doe and her child and drove
them to her house and tended to the child. At the woman’s request, law enforcement responded
and came to the house. The officers interviewed Doe and observed she was under the influence
of a controlled substance. This was confirmed when the woman, while changing the child’s
diaper, discovered a syringe, a spoon, and methamphetamine inside the child’s diaper bag. The
officers arrested Doe for possession of methamphetamine and paraphernalia. Doe’s child was
taken into the care of the Department of Health and Welfare (Department).
       The State filed a petition under the Child Protective Act. After various hearings and a
transfer of venue, the magistrate issued a case plan order requiring Doe to complete various tasks
to avoid termination of her parental rights. As part of the case plan, Doe was required to
complete a substance abuse assessment and random drug and alcohol tests, remain drug and
alcohol free, complete a mental health assessment and comply with its recommendations, seek
medical treatment, maintain safe and stable housing, visit with and attend care appointments for
her child, and maintain contact with the Department and cooperate with its reasonable requests.
       The Department petitioned to terminate Doe’s parental rights, alleging Doe’s failure to
comply with the case plan amounted to neglect of the child and that termination of parental rights
was in Doe’s and Doe’s child’s best interest. The magistrate found Doe voluntarily chose not to
comply with multiple parts of the case plan and that it was not in Doe’s or her child’s best
interest to maintain parental rights. The magistrate terminated Doe’s parental rights. Doe timely
appeals.
                                               II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho

                                                2
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.            Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
          Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interest and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
          Idaho Code Section 16-2002(3) defines “neglect” as any conduct included in I.C. § 16-
1602(31), as well as situations where the parent has failed to comply with the court’s orders or
the case plan in a child protective act case and the Department has had temporary or legal

                                                 3
custody of the child for fifteen of the most recent twenty-two months and reunification has not
been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department. Section 16-1602(31)(a) provides, in pertinent
part, that a child is neglected when the child is without proper parental care and control, or
subsistence, medical or other care or control necessary for his or her well-being because of the
conduct or omission of his or her parents, guardian, or other custodian or their neglect or refusal
to provide them.
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interest of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
                                                 III.
                                            ANALYSIS
       Doe contends the magistrate erred by holding the impossibility defense does not apply to
her case. She argues that her history of childhood and adult trauma, mental health issues, and
lack of treatment rendered compliance with the case plan beyond her control and, thus, her
noncompliance did not amount to neglect, as defined by I.C. § 16-2002(3)(b). Alternatively, she
argues that termination of parental rights is not in her best interest because she will lose her last
child, which will be a traumatic event.
       The magistrate’s judgment terminating Doe’s parental rights is supported by substantial
and competent evidence. The magistrate detailed Doe’s numerous failures to follow the case
plan, including Doe’s failure to complete substance abuse treatments, submit to drug and alcohol
tests, remain drug and alcohol free, consistently attend mental health treatment or follow
treatment recommendations, take her prescribed medications, maintain safe and stable housing,

                                                  4
take care of her child’s basic needs, and maintain contact with the Department. The record
shows that Doe’s trauma, mental health issues, and lack of treatment did not render Doe’s
compliance with the case plan impossible. See Idaho Dep’t of Health & Welfare v. Doe, 162
Idaho 236, 243, 245, 395 P.3d 1269, 1276, 1278 (2017) (holding a mother’s mental health issues
did not make it impossible for her to comply with her case plan). The magistrate listed numerous
examples of conscious choices Doe made to avoid compliance with the case plan, including
avoiding law enforcement, lying to law enforcement, avoiding arrest, avoiding drug tests, and
choosing drug use over sobriety. She cannot avail herself of the impossibility defense. Failure
to follow the case plan amounts to neglect of Doe’s child under I.C. § 16-2002(3)(b).
        There is substantial and competent evidence in the record to support the magistrate’s
decision that Doe failed to comply with the case plan. The evidence, including testimony
regarding the lengthy history of Doe’s behavior, substance abuse, domestic violence, and child
abuse, supports the magistrate’s determination that Doe neglected the child both before and after
the initiation of the case plan. We agree that termination of parental rights is in the child’s best
interest.
                                                IV.
                                           CONCLUSION
        Doe neglected her child by not complying with the case plan. The magistrate’s judgment
terminating parental rights is affirmed.
        Chief Judge GRATTON and Judge LORELLO CONCUR.




                                                 5